               Case 2:21-cr-00094-RAJ Document 18 Filed 06/09/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. CR21-94 RAJ

10           v.                                             DETENTION ORDER

11   WAKA SUZUKI,

12                               Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f) and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is a citizen of Japan and was arrested for allegedly interfering with flight crew

18   members and committing assault on an aircraft while the aircraft was enroute from Japan to the

19   United States. Defendant has no ties to the United States, no employment and no place to reside

20   if released. The defense was unable to present a release plan to the Court and did not contest

21   detention at this point. The Court grants the defense leave to reopen if a release plan can be

22   formulated.

23          It is therefore ORDERED:




     DETENTION ORDER - 1
                Case 2:21-cr-00094-RAJ Document 18 Filed 06/09/21 Page 2 of 2




 1          (1)     Defendant shall be detained pending disposition and committed to the custody of

 2   the Attorney General for confinement in a correctional facility separate, to the extent practicable,

 3   from persons awaiting or serving sentences, or being held in custody pending appeal;

 4          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 5   counsel;

 6          (3)     On order of a court of the United States or on request of an attorney for the

 7   Government, the person in charge of the correctional facility in which Defendant is confined

 8   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 9   connection with a court proceeding; and

10          (4)     The Clerk shall provide copies of this order to all counsel, the United States

11   Marshal, and to the United States Probation and Pretrial Services Officer.

12          DATED this 9th day of June, 2021.

13

14                                                                A
                                                           BRIAN A. TSUCHIDA
15                                                         United States Magistrate Judge

16

17

18

19

20

21

22

23




     DETENTION ORDER - 2
